IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE

STATE OF WASHINGTON,                       )        No. 77038-1-1
                                           )
                      Respondent,          )
                                           )
       v.                                  )
                                           )      'PUBLISHED OPINION
CARMEN ROSE LEE,                           )
                                           )       FILED: February 25, 2019
                      Appellant.           )
                                           )

       VERELLEN, J. —When analyzing whether a passenger's voluntary consent

to search her purse has been vitiated by an unlawful seizure, the starting point is

the traffic stop that culminated in the search. If police validly stop a car for a traffic

infraction, the driver and passengers are lawfully seized. Generally, the seizure

continues and remains reasonable for the duration of the traffic stop, ending when

police no longer need to control the scene and tell the passengers they are free to

leave. Under article I, section 7 of the Washington Constitution, the scope and

duration of a lawful traffic stop are governed by the rationale of Terry v. Ohio,1

depend on the totality of the circumstances, and may expand as the

circumstances change. •


       1 392 U.S. 1, 88S. Ct. 1868, 20 L. Ed. 2d 889(1968).
No. 77038-1-1/2



       Under the totality of the circumstances, the police did not exceed

reasonable scope and duration limitations merely by asking a lawfully seized

passenger for consent to search a purse she left inside the car and making a

single mention of her prior drug conviction. Carmen Lee's voluntary consent to

search her purse was not vitiated by an unlawful seizure.

       We affirm Lee's conviction for possession of controlled substances with

intent to deliver.

                                       FACTS

       On July 7, 2015, Michael Peterman was driving a car, and Lee was the front

seat passenger. Detective Garry Tilleson initiated a traffic stop for two traffic

infractions. Detective Tilleson asked Peterman for his identification, learned his

license was suspended, and arrested him for first degree driving while license

suspended or revoked. Peterman consented to a search of the car.

       Detective Tilleson told Lee to step out to facilitate his search of the car.

She left her purse inside the car. Detective Tilleson ran Lee's identification

information to determine if she had a driver's license so she could drive the car if it

was not impounded. He learned Lee had a valid driver's license and a conviction

for possession of a controlled substance. Lee began to pace back and forth near

the car. At some point, Detective Ross Fryberg directed Lee to sit on a nearby

curb. During a conversation, Lee told Detective Tilleson the purse in the car was

hers. Detective Tilleson asked Lee for permission to search her purse, telling her




                                           2
No. 77038-1-1/3



that he was asking "due to her prior drug conviction."2 He also gave Lee warnings

pursuant to State v. Ferrier3 that she was not obligated to consent and that she

could revoke consent or limit the scope of the search at any time. Lee consented

to the search.4 When Detective Tilleson asked Lee if there was anything in her

purse he should be concerned about, she said there was some heroin inside.

Detectives found heroin and methamphetamine in her purse, advised Lee of her

Miranda5 rights, and arrested her for possession of a controlled substance with

intent to manufacture or deliver.

       Lee moved to suppress the evidence obtained from the search of her purse.

Lee testified she did not consent to the search and that a detective told her "he

didn't care if there was a little bit of dope in my bag and he just searched the car

and searched my stuff."6 Lee also testified she "probably" had been using heroin

that day.7

       Detective Tilleson testified he did not suspect Lee of a crime when he

requested her consent to search her purse. He and Detective Fryberg confirmed

that Detective Tilleson first obtained Lee's consent to search the purse, gave



       2Report of Proceedings(RP)(Oct. 6, 2016) at 31.
      3 136 Wash. 2d 103, 960 P.2d 927 (1998).

      4 Both detectives testified that Detective Tilleson provided Ferrier warnings,
and that Lee never revoked her consent or asked the officer to stop or to limit the
scope of the search.
      5 Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 10 Ohio Misc. 9(1966).

       6   RP (Oct. 6, 2016) at 105.
       7   Id. at 110.



                                           3
No. 77038-1-1/4



Ferrier warnings, and then Lee disclosed there were narcotics in the purse.

Neither detective recalled telling Lee she was free to leave during the stop.

Dispatch time log records suggest the traffic stop commenced at 7:23 p.m. and

Detective Tilleson conducted his search at 7:41 p.m.

      The trial court denied Lee's motion to suppress the results of the search of

her purse. The court found "the testimony of the [detectives] involved [was] more

credible than the defendant's testimony."8 The court also noted the detectives

inquired about Lee's identity "to determine if she was a licensed driver so that the

vehicle could be released to her as an alternative to impoundment."8 The trial

court determined that all of Lee's statements were voluntary and that none were

coerced. The court concluded that Lee validly consented to a search of her purse.

       At the bench trial on stipulated facts, the judge found Lee guilty of

possession of a controlled substance with intent to deliver. Lee appeals.

                                      ANALYSIS

       Challenged findings entered after a suppression hearing that are supported

by substantial evidence are binding; unchallenged findings are verities on

appea1.1° Substantial evidence is enough evidence to persuade a fair-minded




       8   Clerk's Papers(CP) at 90 (finding of fact 17).
       9 Id. at 89.
       10 State v. O'Neil, 148 Wash. 2d 564, 571, 62 P.3d 489 (2003).



                                           4
No. 77038-1-1/5



person of the truth of the finding.11 This court reviews the trial court's conclusions

of law de novo.12

       Lee's challenges the sufficiency of the evidence supporting eight of the

findings of fact from the suppression hearing. Her challenges are not compelling.

Because the trial court heard the testimony from both Lee and the detectives,

there was sufficient evidence to support the finding that the officers were more

credible than Lee.13 Lee's challenges to other findings are narrow and either

relate to theories on which we do not rely or are otherwise immaterial.

Passenger's Consent to Search Her Purse

       Lee's core argument is that she did not validly consent to the search of her

purse because the detectives unlawfully seized her. Notably, she does not

challenge the voluntariness of her consent or assert any theory of coercion.14

       Both the Fourth Amendment of the United States Constitution and article 1,

section 7 of the Washington Constitution prohibit a warrantless search or seizure

unless an exception applies.15 Voluntary consent is an exception to the warrant

requirement.16 But an otherwise voluntary consent may be vitiated by an unlawful


       11 State v. Hill, 123 Wash. 2d 641, 644, 870 P.2d 313(1994).
       12 State v. Levy, 156 Wash. 2d 709, 733, 132 P.2d 1076 (2006).

       13 See  State v. Cardenas-Flores, 189 Wash. 2d 243, 266, 401 P.3d 19(2017)
("Credibility determinations are reserved for the trier of fact' and are not subject to
review."(quoting State v. Camarillo, 115 Wash. 2d 60, 71, 794 P.2d 850 (1990))).
      14 Lee does not assign error to the trial court determinations that all of her
statements were voluntary and none was coerced. CP at 91 (conclusion of law 5).
      15 State v. Rankin, 151 Wn.2d, 689, 695, 92 P.3d 202(2004).

       16   State v. Cantrell, 124 Wash. 2d 183, 187, 875 P.2d 1208 (1994).



                                           5
No. 77038-1-1/6



seizure.17 When analyzing a passenger's consent to search the purse she left in

the car, we start with the traffic stop that led to the search.

       When police conduct a traffic stop, "it is now well established that '[f]or the

duration of a traffic stop. . . a police officer effectively seizes everyone in the

vehicle.'"18 If the traffic stop is valid, then seizure of the driver and passengers is

also valid.18 A passenger's seizure "ordinarily continues, and remains reasonable,

for the duration of the stop. Normally, the stop ends when the police have no

further need to control the scene, and inform the driver and passengers they are

free to leave."20

       At oral argument, Lee asserted that article I, section 7 of the Washington

Constitution controls.21 She contends the portions of Arizona v. Johnson22 and




       17 State v. Armenta, 134 Wash. 2d 1, 17-18, 948 P.2d 1280 (1997); State v.
Soto-Garcia, 68 Wash. App. 20, 26-27, 841 P.2d 1271 (1992)(consent "obtained
through exploitation of a prior illegality may be invalid even if voluntarily given"),
abrogated on other grounds, State v. Thorn, 129 Wash. 2d 347, 917 P.2d 108
(1996)).
       18 State v. Marcum, 149 Wash. App. 894, 910, 205 P.3d 969(2009)
(alterations in original)(internal quotation marks omitted)(quoting Arizona v.
Johnson, 555 U.S. 323, 327, 129 S. Ct. 781, 172 L. Ed. 2d 694 (2009)); see
Brendlin v. California, 551 U.S. 249, 255, 127 S. Ct. 2400, 168 L. Ed. 2d 132
(2007).
       18   Marcum, 149 Wash. App. at 910.
      2° Arizona v. Johnson, 555 U.S. 323, 333, 129 S. Ct. 781, 172 L. Ed. 2d 694
(2009).
      21 Lee has not offered any Gunwall analysis about police officers asking
questions unrelated to the justification for the traffic stop. State v. Gunwall, 106
Wash. 2d 54, 729 P.2d 808 (1986).
       22 555 U.S. 323, 333, 129 S. Ct. 781, 172 L. Ed. 2d 694 (2009).




                                            6
No. 77038-1-1/7



Rodriquez v. United States23 regarding Fourth Amendment analysis of unrelated

questions during a traffic stop do not apply here. Accepting Lee's premise without

deciding it, the key question then becomes what standard applies under article!,

section 7 of the Washington Constitution to analyze the impact of an officer's

question unrelated to the justification for the traffic stop.24 We are guided by a

long line of well accepted Washington Supreme Court decisions.

       The Fourth Amendment and article 1, section 7 both recognize an

investigative stop exception to the warrant requirement as set forth in Terry v.

Ohio.25 The rationale of Terry applies by analogy to traffic stops.26

       At oral argument, Lee acknowledged the Terry standards for scope and

duration of a stop apply and are the same when analyzed under either the Fourth

       23     U.S.     , 135 S. Ct. 1609, 191   L. Ed. 2d 492(2015).
       24 Although the briefing by both parties focused on whether and when Lee
was seized based on conduct after the traffic stop commenced, we directed the
parties to come to oral argument prepared to address specific questions and
specific cases, including Johnson and Rodriquez, about the seizure of passengers
at the beginning of a traffic stop and whether unrelated questions may be asked
during the stop. As a result, the parties' ultimate arguments depart significantly
from the briefs.
       25 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968). Washington courts
recognize the Terry stop exception under article!, section 7 of the Washington
Constitution. State v. Mecham, 186 Wash. 2d 128, 135, 380 P.3d 414 (2016); State
v. Ladson, 138 Wash. 2d 343, 348-50, 979 P.2d 833(1999).
         26 Mecham, 186 Wash. 2d at 137-38 ("As set forth in Terry, a traffic stop is a
seizure for the purposes of constitutional analysis—it is analogous to a brief
investigative detention."); State v. Snapp, 174 Wash. 2d 177, 198, 275 P.3d 289
(2012)("Terry's rationale applies to traffic infractions."); State v. Arreola, 176
Wash. 2d 284, 292-93, 290 P.3d 983(2012)("Warrantless traffic stops are
constitutional under article 1, section 7 as investigative stops, but only if based
upon at least a reasonable articulable suspicion of either criminal activity or a
traffic infraction, and only if reasonably limited in scope.").



                                           7
No. 77038-1-1/8



Amendment or article 1, section 7. Lee's concession is consistent with our

Supreme Court's recognition in State v. Z.U.E. that "[i]n a challenge to the validity

of a Terry stop, article I, section 7 generally tracks the Fourth Amendment

analysis."27

       The standards for a Terry stop, including the appropriate scope of such a

stop, are well established in Washington.28 We analyze such stops on a case-by-

case basis.29 "[C]ourts must review an officer's actions under the totality of the

circumstances to determine if a [Tern/ stop] seizure is made with the authority of

law and is of reasonable scope and duration."3°

      "Similar to the analysis for determining the initial validity of the stop, the

proper scope of a Terry stop depends on 'the purpose of the stop, the amount of

physical intrusion upon the suspect's liberty, and the length of time the suspect is

detained.'"31 "A lawful Terry stop is limited in scope and duration to fulfilling the

investigative purpose of the stop."32 Once that purpose is fulfilled, the stop must




       27 183 Wash. 2d 610, 617, 352 P.3d 796(2015)(recognizing the sole
distinction that a Terry stop analyzed under article I, section 7 requires a
reasonable suspicion connecting a particular person to a particular crime rather
than a general suspicion that someone is up to no good).
       28 State v. Young, 135 Wash. 2d 498, 510, 957 P.2d 681 (1998)("Washington
search and seizure law stemming from Terry. . . is well established.").
       29 Mecham, 186 Wash. 2d at 138.
       39 State v. Flores, 186 Wash. 2d 506, 525 n.8, 379 P.3d 104 (2016).

       31 State v. Alexander, 5 Wash. App. 2d 154, 160, 425 P.3d 920(2018)
(quoting State v. Williams, 102 Wash. 2d 733, 740,689 P.2d 1065 (1984)).
       32 State v. Acrev, 148 Wash. 2d 738, 747,64 P.3d 594 (2003).




                                           8
No. 77038-1-1/9


end.33 An officer may lawfully extend the stop's scope and duration based on

information obtained by officers during the traffic stop.34 "There is no rigid time

limitation on Terry stops."35

       Washington courts also recognize that officers may conduct routine law

enforcement procedures during traffic stops "as long as they do not unreasonably

extend the initial valid stop."36 For example, officers may request a vehicle's

occupants "to step out of and away from their vehicles, and to perform other

limited movements."37 38 Officers may require passengers to get out of a vehicle

to facilitate a search of the vehicle.39 Apart from general officer safety concerns,

we note the presence of a passenger in a car during a search of the car would

frustrate the efficiency and effectiveness of the search and would place both the




       33   Id.
       34   Id.
       35 State  v. Vanhollebeke, 197 Wash. App. 66, 76, 387 P.3d 1103(2016),
affirmed, 190 Wash. 2d 315 (2017).
        36 Alexander, 5 Wash. App. 2d at 162-63.

        37 Mecham, 186 Wash. 2d at 144; see also State v. Flores, 186 Wash. 2d 506,
516, 379 P.3d 104(2016)(during a traffic stop, officers may order passengers to
stay in or exit a vehicle in order control the scene of an investigation and ensure
their safety as long as they can articulate an objective rationale for doing so).
        38 Lee's challenge to finding of fact 9 relates to whether she was seized
while pacing, a theory immaterial to the ultimate legal question. Lee challenges
finding of fact 12 "to the extent" it suggests usual practice permitted officers to
remove her from the car. Appellant's Br. at 1. But the legal authority of officers at
a traffic stop to control the scene and instruct passengers to get out of a car to
facilitate a search does not depend on a finding about usual practices.
       39   State v. Rehn, 117 Wash. App. 142, 151,69 P.3d 379 (2003).



                                           9
No. 77038-1-1/10



passenger and the officer in an awkward position. Officers are obligated to

consider reasonable alternatives to impoundment such as determining whether the

driver's spouse or friends are available to move the vehicle.40 And while an officer

in a traffic stop may not request identification from a passenger for investigatory

purposes absent an independent reason to justify the request, an officer may

check the passenger's identification to determine if the passenger has a valid

driver's license when considering whether to allow the passenger to drive the car

from the scene.41

       Because Lee was lawfully seized at the beginning of the traffic stop and

remained reasonably seized when she was asked to consent to a search of the

purse she left in the car, our inquiry is whether police exceeded the reasonable

scope and duration of the traffic stop by asking her consent to search her purse

while mentioning her prior drug conviction.

      The totality of the circumstances here includes a valid traffic stop for a

cracked windshield and an inoperative brake light, in violation of RCW 46.37.070

and RCW 46.37.410. Detectives lawfully checked Peterson's identification and

lawfully arrested him once they determined he was driving with a suspended

license. Peterson consented to a search of the car, and a detective lawfully

requested that Lee exit while he searched the car. The detectives legitimately


       40 Statev. Tyler, 177 Wash. 2d 690, 698, 302 P.3d 165 (2013).
      41 State v. Larson, 93 Wash. 2d 638, 642-45, 611 P.2d 771 (1980); State v.
Rankin 151 Wash. 2d 689, 699, 92 P.3d 202(2004); State v. Menneqar, 114 Wash. 2d
304, 309, 787 P.2d 1347 (1990).



                                         10
No. 77038-1-1/11


checked Lee's identification to determine whether she was a licensed driver and

could drive the car from the scene following Peterson's arrest. And the search of

the purse occurred roughly 18 minutes after the traffic stop began.

       Lee provides no authority, and we find none, indicating that merely asking a

lawfully seized person if they consent to a search of a container voluntarily left in a

car somehow renders their seizure unlawful or exceeds the reasonable scope and

duration of a traffic stop. The purpose of this traffic stop reasonably expanded to

include the arrest of the driver and consensual search of the car. Under these

changing circumstances, it was not unreasonable for the detective to ask Lee if

she consented to a search of the purse she left in the car after she knew the

detectives would be searching the car.

       The mention of Lee's prior drug conviction must also be considered as part

of the totality of the circumstances. Here, there was a single mention of the

conviction in passing. There was no physical intrusion upon Lee. And the time

required to say the words "prior drug conviction" was inconsequential.

       The word "reasonable" implies a measure of flexibility and practicality. If

the reasonable scope and duration standard could be exceeded by the single

reference to a prior conviction in this case, it would prove too rigid and brittle a

standard for the realities of police work. We conclude that the police did not

exceed the reasonable scope or duration of the expanded traffic stop under the

totality of the circumstances. Therefore, Lee fails to establish that under article I,




                                           11
No. 77038-1-1/12



section 7, her voluntary consent to search her purse was vitiated by police

conduct.42 43

       The trial court mentioned officer safety concerns because the purse could

have concealed a weapon. Although officer safety during traffic stops is always a

serious concern, we do not rely on the abstract potential for a weapon in a purse.

The only testimony was that Lee had not demonstrated any risk of being armed or

dangerous. Any concerns that she might obtain possession of her purse when the

traffic stop ended and that her purse was big enough to contain a weapon are

abstract. If that is the standard, then virtually every traffic stop with a modestly

sized container inside a car would justify a search of the container, no matter how




       42  Lee's premise is that article!, section 7 governs and that the portions of
Johnson and Rodriguez regarding unrelated questions during traffic stops have no
application here. Therefore, we need not engage in any alternative Fourth
Amendment analysis under those cases. But we note that there is Washington
authority suggesting that a single question unrelated to the traffic stop does not
measurably extend the duration of the stop or prolong the stop beyond the time
reasonably required to complete the stop's mission for purposes of the Fourth
Amendment. See State v. Pettit, 160 Wash. App. 716, 720, 251 P.3d 896(2011)
(asking a question unrelated to the justification for traffic stop "was brief and did
not significantly extend the duration beyond that of a typical traffic stop"); State v.
Shuffelen, 150 Wash. App. 244, 257, 208 P.3d 1167(2009)("Nor was this question
violative of Ms. Shuffelen's rights simply because it was unrelated to [the officer's]
justification for the initial traffic stop.").
       43  Lee challenges finding of fact 10 "to the extent that it suggests that[she]
validly consented to the search of her purse." Appellant's Br. at 1. But detective
testimony supports the specific facts in that finding. Also, our review of whether
police conduct vitiated her voluntary consent does not depend on any inference of
validity from finding of fact 10.



                                           12
No. 77038-1-1/13



benign the circumstances. The State cites no authority supporting such a

sweeping view of officer safety as a rationale for a warrantless search."

       Lee also suggests the trial court relied on the theory that police conducted

an inventory search of the car. We do not read the record to reflect that the police

conducted an inventory search, or that the trial court relied on an inventory search

exception.45

       As discussed at oral argument, in State v. O'Day, Division Three of this

court found that a passenger was illegally seized when an officer ordered her out

of the car, kept her purse out of reach, asked if she had drugs or weapons, and

asked if she would consent to a search." The court held the illegal investigative

detention vitiated the defendant's consent.47 O'Day is distinguishable because of

factual differences and is inapposite because it is now clear that a passenger in a

traffic stop is necessarily seized when the stop begins, and ordinarily, that seizure

continues and remains reasonable for the duration of the stop."



       44  Lee challenges findings of fact 13 and 14 regarding alleged officer safety
concerns and the suggestion that officers could search her purse "merely because
[it] could have concealed a weapon." Appellant's Br. at 2. But we do not rely on
officer safety concerns specific to Lee and her purse.
        45 Lee challenges finding of fact 11 "to the extent it suggests that the
officers legitimately invoked the inventory search." Appellant's Br. at 1. But
neither the trial court nor we rely on an inventory search exception.
       46 91 Wash. App. 244, 253, 955 P.2d 860 (1998).
       47   Id.
                   O'Day, many of the cases cited by Lee are inapposite because
       48 Similar to
they are based on the outdated premise that a passenger in a traffic stop had not
been seized at the commencement of the stop.



                                            13
No. 77038-1-1/14



       We conclude Lee's voluntary consent to search her purse was not vitiated

by police conduct at the traffic stop. Specifically, under the totality of the

circumstances, the police did not exceed the reasonable scope and duration of the

traffic stop.

Spouse's Consent to Search Car Not a Manifest Constitutional Issue

       For the first time on appeal, Lee contends that article 1, section 7 of the

Washington Constitution requires the consent of both the driver and passenger for

a search of a car when they are spouses. Lee concedes our Supreme Court held

in State v. Cantrell that the Fourth Amendment does not require all occupants of a

motor vehicle to independently consent to a vehicle search.49 Lee contends we

should analyze whether article I, section 7 provides greater protection than the

Fourth Amendment. Lee argues this is a manifest constitutional error that may be

raised for the first time on appeal.

       A manifest error is one "truly of constitutional magnitude."5° But if the facts

necessary to adjudicate the claimed error are not in the record on appeal, no

actual prejudice is skown, and the error is not manifest.51

        Lee argues that the only facts necessary to apply article I, section 7 are that

the spouses were the only ones using the car. But neither spouse was the



       49124 Wash. 2d 183, 188, 875 P.2d 1208(1994)("warrantless searches can
be used against a nonconsenting defendant").
      59 State v. Scott, 110 Wash. 2d 682, 688, 757 P.2d 492(1988).

         State v. McFarland, 127 Wash. 2d 322, 333, 899 P.2d 1251 (1995); State v.
        51
Riley, 121 Wash. 2d 22, 31, 846 P.2d 1365 (1993).



                                           14
No. 77038-1-1/15



registered owner, and the record contains no information about Lee or Peterman's

relationship with the registered owner. Under article 1, section 7, the authority over

the car likely includes consideration of the spouses' relationship with the registered

owner and scope of permission granted by the owner.52 On the existing record,

Lee fails to establish a manifest error that may be raised for the first time on

appea1.53

Attentuation Doctrine Not at Issue

       Lee argues that article I, section 7 does not allow application of the federal

attenuation doctrine. But in its brief, the State acknowledges it does not rely on

attenuation.54 We need not address the substance of this argument.




       52 See  generally State v. Morse, 156 Wash. 2d 1, 8, 123 P.3d 832(2005)
("Common authority under article 1, section 7 is grounded upon the theory that
when a person, by his actions, shows that he has willingly relinquished some of his
privacy, he may also have impliedly agreed to allow another person to waive his
constitutional right to privacy."); State v. Vanhollebeke, 190 Wash. 2d 315, 329, 412
P.3d 274(2017)(a driver's right to privacy in another's vehicle completely "fade[s]
away" at some point when the driver's use is not permissive; the existence and
scope of the owner's permission is a factor to consider under article I, section 7).
       53  Lee challenges finding of fact 8 "to the extent" it suggests the husband
alone could consent to a search of the car. Appellant's Br. at 1. But that issue is
not a manifest error which may be raised for the first time on appeal.
        54 Resp't's Br. at 39 ("[T]he State concedes that if Lee was unlawfully seized
prior to giving consent to search her purse, any evidence gathered thereafter
should have been excluded.").



                                          15
No. 77038-1-1/16



                                  CONCLUSION

      Lee was necessarily seized as a passenger in the traffic stop and remained

reasonably seized for the duration of the stop. Even assuming article 1, section 7

controls, the scope and duration of the traffic stop are governed by the Terry

rationale. The scope and duration of the traffic stop expanded to include the arrest

of the driver and the consensual search of the car.

       Under the totality of the circumstances, the police did not exceed the

reasonable scope and duration limitations by asking Lee for consent to search the

purse she left inside the car and by making a single mention of Lee's prior drug

conviction. Because the police did not exceed the reasonable scope and duration

limitations, Lee's voluntary consent to search her purse was not vitiated by police

conduct.

      We affirm.




WE CONCUR:




                                         16